UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
v. CRIMINAL NO. 1:20-cr-00065-GHD-DAS
BILLY RAY MCLEOD DEFENDANT

 

OPINION DENYING DEFENDANT’S MOTION TO DISMISS BASED ON
IMPROPER VENUE

 

Presently before the Court is the Defendant’s motion seeking to have the Court
dismiss this matter for improper venue [28]. Upon due consideration and for the reasons
set forth below, the Court finds that the motion should be denied.

L Factual and Procedural Background

The Defendant was indicted in this District on October 8, 2020, in a one-count
Indictment charging him with bank fraud [1]. The Grand Jury in this District subsequently
returned a Superseding Indictment charging the Defendant with an additional seventeen
counts of wire fraud [29]. In the meantime, the Defendant filed the present motion to
dismiss based upon improper venue [28], arguing that venue is improper in this District.

The Government charges that the Defendant, who had a bank account with an
Arkansas bank named Simmons Bank, became aware in September 2019 that Automated
Teller Machines (“ATMs”) owned by BancorpSouth bank would allow him to withdraw
cash in amounts that vastly exceeded the funds he held in his Simmons Bank account. The
Government alleges that this was caused by a software update error that caused
BancorpSouth ATMs to fail to recognize declination codes from out-of-state or foreign

banks between September 2019 until November 2019. The Government further alleges
that the Defendant, upon becoming aware that he could withdraw far more cash from
BancorpSouth ATMs than he held in his bank account, fraudulently made over 600 such
withdrawals in a six-week period, in an amount totaling nearly $480,000.

BancorpSouth is headquartered in and has its main network located in Tupelo,
which is in this judicial district. The Government alleges that, although the Defendant’s
physical ATM withdrawals occurred in the Southern District of Mississippi, the location
of the computer network with the software error that permitted the withdrawals was located
in Tupelo, and that each ATM withdrawal initiated a wire communication from the ATM’s
physical location to the BancorpSouth network in Tupelo. The BancorpSouth network in
Tupelo then communicated electronically with Simmons Bank through the PULSE ATM
Network, which connects banks nationwide, and incorrectly authorized the Defendant’s
cash withdrawal requests.

Il. Standard of Review

Under the Sixth Amendment to the United States Constitution and Rule 18 of the
Federal Rules of Criminal Procedure, venue in a criminal matter is proper in any judicial
district where the crime was committed, and the Government must prove venue by a
preponderance of the evidence. United States v. Dupre, 117 F.3d 810, 822 (Sth Cir. 1997).
III. Analysis

As noted above, the Defendant has been charged with bank fraud (18 U.S.C. §
1344) and with wire fraud (18 U.S.C. § 1343) [29]. Bank fraud is a “continuing” offense
with respect to determining proper venue. Dupre, 117 F.3d at 822. The Fifth Circuit has
made clear that “[vJenue of continuing offenses will lie ‘in any district in which such

offense was begun, continued, or completed.’” /d. Likewise, charges of wire fraud, which
require an interstate transmission, clearly support venue where the wire communication
began, continued, or was completed. United States v. Aldridge, 688 Fed. Appx. 248, 249
(Sth Cir. 2017).

The Court finds that the Government has shown by a preponderance of the evidence
that venue is proper in this District because both of the alleged offenses were either begun,
continued, or completed in this District. Each of the Defendant’s alleged subject ATM
transactions initiated a wire communication between the physical ATM and the
BancorpSouth network in Tupelo. These communications were essential because the
subject software that contained the error that permitted the alleged withdrawals was located
in Tupelo. Further, because only out-of-state banks were subject to the software error, it
was also essential that the Defendant used an out-of-state bank card, which in turn
necessitated interstate communication between BancorpSouth in Tupelo and Simmons
Bank in Arkansas — such communication could only allegedly occur through the subject
network in Tupelo. Further, while the Defendant’s physical interaction was with ATMs
located in the Southern District of Mississippi, those ATMs communicated directly with
BancorpSouth’s main network in Tupelo, which in turn communicated with Simmons
Bank in Arkansas — all of which was necessary to authorize the subject transactions.
Finally, the alleged victim and the source of funds, as well as the subject software error,
were all located in Tupelo, which lies within the Northern District of Mississippi.
Accordingly, the Court finds that the Government has proven by a preponderance of the
evidence that the subject alleged offenses were begun, continued, or completed in this
District, and that venue in this District is therefore proper. The Defendant’s motion shall

therefore be denied.
IV. Conclusion

For all of the foregoing reasons, the Court finds that the Defendant’s motion to
dismiss this matter for improper venue should be denied. The trial of this matter remains
scheduled to commence on August 9, 2021, in Oxford, Mississippi.

An order in accordance with this opinion shall issue this day.

O —
This, the day of July, 2021.

bo. MOD ela

SENIOR U.S. DISTRICT JUDGE

 
